DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10/1/2020.
Claims 1-5 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/1/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determination unit in claims 1 and 3-5; an operation position detecting unit in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The determination unit corresponds to a processor according to page 13, lines 11-12. The operation position detecting unit is part of the first image processing unit according to fig. 3 and therefore is interpreted as being a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that the calculating units and control units are not interpreted under 112f because their structure is known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese (US 20160236414 A1) in view of Komatsu (US 20170090431 A1).

Regarding Claim 1,
Reese teaches
A controller of a robot apparatus provided with a robot and an operation tool, the controller comprising (“For a person skilled in the art, it may be obvious that multi-axis motion mechanism, such as robotic arms or manipulators, are present in the art to provide attachment for a number of tool attachments and allow them to perform various functions. … The tool attachments of the build apparatus may function based on the tool path instructions 206, and are controlled by a controller.” See at least [0030-0031]): 
a correction (“the tool path instructions 206 may be modified in-situ during the construction of a 3D object, where the modification is based on a feedback analysis that is generated from a set of data collected by one or more detection devices.” See at least [0028]; “In this way, the system may monitor the printing process, in real time, implementing the quality detecting devices to identify defects and generate appropriate correcting instructions for correcting the defects, and adjust the tool path instructions for following layers.” See at least [0044]); 
an operation control unit configured to drive the robot in a second movement path obtained by correcting the first movement path based on the correction (“Each of the functional tool heads are the working tools of the build apparatus that are working independently of each other and are automatically driven based on the instructions received from the user device and the defect feedback controller.” See at least [0047]); 
a shape detecting sensor configured to detect a shape of a part after the robot apparatus performs a task (“Further, the system 200 may comprise one or more monitoring devices, such as quality detecting devices 400. The quality detecting device 400 may continuously monitor the printing process and identify one or more defects forming within the object, in real time. In an embodiment, real time monitoring by the quality detecting devices 400 includes device that involves the use of infrared, x-ray, or visual imaging to detect dimensionality and contour of the build” See at least [0060]); 
a variable calculating unit configured to calculate a quality variable representing quality of a workpiece based on the shape detected by an output of the shape detecting sensor (“The quality detecting devices 400 also involve measurement of critical features of the object to ensure each feature is within an acceptable tolerance specified by the user.” See at least [0060]; Examiner Interpretation: Even though Reese doesn’t explicitly mention a particular variable, dimensionality and contour of the build is detected and compared to a specified tolerance. Therefore, the measurement compared to the specified tolerance is the quality variable.); 
and a determination unit configured to determine a modification method of the position or an orientation of the robot, wherein the determination unit determines that, in a case where the quality variable deviates from a predetermined determination range, the position or the orientation of the robot needs to be modified based on a correlation between the correction (“the slicing feedback controller also analyzes the collected information about the defects and build parameters to determine the in-situ object geometry and object properties (i.e. mechanical, chemical, thermal, electrical, etc.). The in-situ object geometry and properties are analyzed in comparison to the input object requirements to generate the appropriate instructions for the slicing engine. These instructions modify the slicing parameters and the resulting tool path instructions 206 to reduce the future occurrence of defects and ensure that the object requirements are met.” See at least [0048]; Examiner Interpretation: Corrections that reduce defects and ensure requirements are met are correlated with the quality variable.).

Reese does not explicitly teach
	correction amount
However, Komatsu teaches
“sensor controller 130 sends an amount of modification to robot controller 110. Robot controller 110 reflects the received amount of modification on the trajectory (welding line) by aforementioned processing in interpolation calculation part 113.” See at least [0061]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Reese to further include the teachings of Komatsu to calculate an actual amount of correction to achieve a required finish and improve work efficiency (see at least [0008-0011]).

Regarding Claim 2,
Reese further teaches
a vision sensor configured to capture an image of a part where the robot apparatus performs the task (“The quality detecting device 400 may continuously monitor the printing process and identify one or more defects forming within the object, in real time. In an embodiment, real time monitoring by the quality detecting devices 400 includes device that involves the use of infrared, x-ray, or visual imaging to detect dimensionality and contour of the build” See at least [0060]); 
 
Reese does not explicitly teach
and an operation position detecting unit configured to detect a position where the task is to be performed based on the image captured by the vision sensor, 
wherein the correction amount calculating unit calculates the correction amount of the position of the robot based on the position which is detected by the operation position detecting unit and at which the task is to be performed, and a position of the movement point in the first movement path.
However, Komatsu teaches
and an operation position detecting unit configured to detect a position where the task is to be performed based on the image captured by the vision sensor (“Laser input controller 133 receives information on the laser beam received (reflected light) from laser sensor 138 receiving the reflected light of laser beam output in a radial fashion. Input data processing part 134 then applies arithmetic processing to the laser beam (reflected light) received. Input data processing part 134 expresses and plots each element point as a coordinate on a sensor coordinate system. In this way, as shown in FIG. 4, the shape of workpiece W is detected, and a coordinate of feature point P can be calculated. As shown in FIG. 2 and FIG. 4, the welding advancing direction is the Z axis, a horizontal direction (within the plane of workpiece W) relative to the welding advancing direction is the X axis, and a vertical direction (vertical direction of workpiece W) relative to the welding advancing direction is the Y axis in the exemplary embodiment. This feature point P is a target welding point of welding torch 123.” [0043]; See at least fig. 2 (provided below) 
    PNG
    media_image1.png
    243
    482
    media_image1.png
    Greyscale
), 
wherein the correction amount calculating unit calculates the correction amount of the position of the robot based on the position which is detected by the operation position detecting unit and at which the task is to be performed, and a position of the movement point in the first movement path (“Displacement at this feature point can be expressed by values in the sensor coordinate system. In general, teaching takes place using a two-dimensional sensor coordinate system (X axis and Y axis) perpendicular to the welding advancing direction (Z axis), as shown in FIG. 12. Therefore, when displaced feature point P relative to feature point Q is obtained, as shown in FIG. 12, displacement in the X axis is displacement in the horizontal direction relative to the welding advancing direction. Displacement in the Y axis is displacement in the height direction (vertical direction) relative to the welding advancing direction. After modification calculation part 135 calculates displacement in the horizontal direction and vertical direction relative to the welding advancing direction, sensor controller 130 stores these displacement values in data buffer 136.” See at least [0058]; Also see at least fig. 14 (provided below)
 
    PNG
    media_image2.png
    237
    401
    media_image2.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Reese to further include the teachings of Komatsu to correct a taught trajectory based on the actual workpiece shape so as to achieve a required finish and improve work efficiency (see at least [0008-0011]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The relevant prior art does not disclose extracting and comparing a best and worst movement point as disclosed by the applicant. Nor does the relevant prior art disclose a correlation coefficient between a correction amount and a quality variable used to determine if a position modification is necessary as disclosed by the applicant. Nor does the relevant prior art disclose the method of calculating an orientation modification amount based on the tool’s orientation with respect to an extending direction of a path as disclosed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boillot (US 20210001423 A1) is pertinent because it discusses the structure of a dual sensor system for welding. Where one sensor is used to align the weld and the other sensor is used to evaluate the weld and potentially result in weld modification.
Guymon (US 20190160577 A1) is pertinent because it discusses correcting a weld path and evaluating the weld with a weld quality score.
Aoyama (US 20130026148 A1) is pertinent because it discusses “a method of correcting, in multilayer build-up welding, a welding speed, a target position and a torch posture, by measuring a groove and a weld bead shape” [0004].

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claims 3-5. No prior art has been found at the time of writing this office action to reject the pending claims 3-5 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664